1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    STUART STURGILL                           Case No.: 19cv2018-LAB (MDD)
12                                 Plaintiff,
                                                ORDER GRANTING MOTION TO
13    v.                                        PROCEED IN FORMA
                                                PAUPERIS; AND
14    UNITED STATES OF AMERICA
15                              Defendant.      ORDER SCREENING
                                                COMPLAINT AND DIRECTING
16
                                                CLERK TO ISSUE SUMMONS
17
18
           Plaintiff Stuart Sturgill filed his complaint, bringing claims under the Federal
19
     Tort Claims Act pertaining to medical negligence in a V.A. hospital. He also filed
20
     a motion to proceed in forma pauperis (“IFP”). The motion shows that Sturgill lacks
21
     the funds to pay the filing fee, and GRANTS his request to proceed IFP.
22
           The Court has screened the Complaint as required under 28 U.S.C.
23
     § 1915(e)(2) and § 1915A(b), and finds that it survives screening.
24
           The U.S. Marshals Service shall serve a copy of the Complaint and
25
     summons upon the Defendant as directed by Plaintiff on the U.S. Marshal Form
26
     285. All costs of that service will be advanced by the United States. See 28 U.S.C.
27
     § 1915(d); Fed. R. Civ. P. 4(c)(3).
28

                                                1
                                                                                   19cv2018
1          The Clerk shall provide Plaintiff with a certified copy of this Order, and shall
2    issue a summons as to Plaintiff’s Complaint, and shall send them to Plaintiff along
3    with a blank U.S. Marshal Form 285. Plaintiff must serve the United States as
4    provided by Fed. R. Civ. P. 4(i).
5
6          IT IS SO ORDERED.
7    Dated: October 29, 2019
8
9                                            Honorable Larry Alan Burns
                                             Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                                   19cv2018
